Citation Nr: 0111406	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1997 for service connection for psoriasis with dyshidrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1952.

This appeal arises from a March 1999, Department of Veterans 
Affairs Regional Office (VARO), Columbia, South Carolina 
rating decision, which denied the veteran entitlement to an 
effective date earlier than October 31, 1997 for service 
connection for psoriasis with dyshidrosis.

The Board notes that, if the veteran wishes to claim an 
effective date earlier than October 31, 1997 on the basis of 
clear and unmistakable error in a prior January 1963 Board 
decision, he should file a motion for revision at the Board 
setting forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1404 (2000).  Likewise, if he wishes to claim clear and 
unmistakable error in a prior December 1977 VARO decision, he 
should file for such relief directly with VARO.


FINDINGS OF FACT

1.  On October 31, 1997, VARO first received correspondence 
in which the veteran requested that his claim of service 
connection for psoriasis be reopened; this is the date that 
was subsequently assigned as the effective date for a grant 
of service connection and award of compensation for 
psoriasis.

2.  VARO was not in possession of any communication/evidence 
between December 1977 and October 31, 1997 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA compensation benefits based on psoriasis.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than October 
31, 1997 for service connection for psoriasis have not been 
met. 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.155, 
3.156, 3.400(q)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
It is clear that the veteran's claim has been adequately 
developed for appellate review purposes by VARO, and the 
Board may therefore proceed to disposition of the matter.

The Board denied the veteran's claim for service connection 
for psoriasis in a January 1963 decision.  VARO subsequently 
denied the veteran's claim for service connection for a skin 
condition, on the basis that new and material evidence had 
not been submitted in December 1977.  He did not file an 
appeal.

The veteran filed to reopen his claim in October 1997, and in 
a March 1999 rating decision, VARO established service 
connection and assigned a disability evaluation for 
psoriasis, effective October 31, 1997, the date of receipt of 
his claim.  In March 1999, the veteran expressed disagreement 
with the assigned effective date, arguing that he had had 
psoriasis since service and that he was entitled to 
compensation back to the date of his original claim. 

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105 of this part.  38 C.F.R. § 3.104(a) (2000).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105(a) 
(2000).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The veteran contends, in essence, that his symptomatology has 
been present since service and that he has continued to seek 
service connection for psoriasis, thus warranting an earlier 
effective date for the grant of service connection.

As explained above, the Board's January 1963 and VARO's 
December 1977 decisions are final.  Nothing was filed by the 
appellant from December 1977 until his informal claim was 
received at VARO on October 31, 1997.  Thus, the effective 
date of service connection for psoriasis, barring CUE, can in 
no case be prior to October 31, 1997. 

In this case, service connection for psoriasis was eventually 
granted based on new and material evidence in the form of 
nexus medical opinions dated in January 1999 and February 1999 
which linked the veteran's post service diagnosis of psoriasis 
to his skin symptoms in service.  Therefore, the case is 
governed by criteria pertinent to effective dates for reopened 
claims.  The effective date of an award based on a claim 
reopened after final adjudication shall not be earlier than 
the date of receipt of application therefor.  38 C.F.R. § 
3.400(q).  The currently assigned effective date is October 
31, 1997, based on VARO's receipt of the veteran's request to 
reopen his claim for service connection for psoriasis.


ORDER

An effective date prior to October 31, 1997 for the grant of 
service connection and award of compensation for psoriasis 
with dyshidrosis is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

